TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00187-CV


                                J. M. and R. A. G., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
            NO. 21-0539, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              J.M. (Father) and R.A.G. (Mother) appeal from the trial court’s final decree of

termination and order for conservatorship.1 Following a jury trial, the court rendered judgment

on the jury’s verdict that Father’s and Mother’s parental rights to their three children,

E.L., M.M., and J.M., should be terminated and appointed the Texas Department of Family and

Protective Services as the children’s permanent managing conservator. In his appellate issue,

Father argues that the evidence was legally and factually insufficient to support the finding

that termination of his parental rights was in the children’s best interest.   In her appellate

issues, Mother argues that the evidence was legally and factually insufficient to support the

jury’s predicate-ground and best-interest findings as to her and asserts that her trial attorney




       1
           We refer to the parents as Father and Mother and we refer to their children by their
initials. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
provided ineffective assistance of counsel. For the following reasons, we affirm the final decree

of termination and order for conservatorship.


                                       BACKGROUND

               In May 2020, the Department received a report that Father was engaged in

criminal activity, including possession and distribution of illegal drugs and possession of

firearms. It was also reported to the Department that Mother had continued to allow Father to

remain in the home and in the presence of small children, E.L., who was then four years old, and

M.M., who was then two years old. The Department obtained police reports that confirmed

Father’s criminal activity, indicated that Father and Mother had a history of domestic violence,

and validated its concerns about Mother continuing to allow Father to remain in the home with

her and the children. The Department believed that the children were endangered by Father’s

criminal conduct, the incidences of domestic violence against both mother and other of his

children, and Mother’s failure to protect them. The Department determined that allowing the

children to remain in the home would be contrary to their welfare. The Department filed an

original petition concerning E.L. and M.M.—J.M. had not yet been born—and sought a non-

emergency removal. The trial court appointed the Department as E.L. and M.M.’s temporary

managing conservator and removed the children from the parents’ care.

               In March 2021, J.M. was born and the Department filed an original petition

concerning him and sought emergency removal. The Department based its request on Father’s

positive drug tests and extensive involvement in criminal activity along with the fact that Mother

continued to allow Father to remain in the home and continued her relationship with him despite

the Department’s informing her that any child in her possession would be removed if that



                                                2
relationship continued. While in the hospital, Mother told the Department investigator that she

had ended her relationship with Father and was no longer living with him, but nurses reported

that Father was present at J.M.’s delivery, that Mother and Father were talking about getting

married, and that the couple were discussing the “baby stuff” they bought for their apartment.

The investigator also spoke to the Department caseworker assigned to the case involving E.L.

and M.M. and was informed that Father and Mother were still in a relationship and reportedly

lived together. The caseworker also stated that Mother knew that the Department would seek

removal of J.M. if she remained in a relationship with Father. The trial court appointed the

Department as J.M.’s temporary managing conservator and removed him from the parents’ care.

               The trial court consolidated the Department’s two cases prior to a jury trial that

was held in March 2022, when E.L. was six years old, M.M. was four years old, and J.M.

was one year old. Mother and Father were both present and represented by separate counsel.

The witnesses at trial included Mother, Father, police officers, Department caseworkers and

investigators, a Court Appointed Special Advocate, and licensed professional therapists.


Department Investigator’s Testimony

               Arlene Castro, a Department investigator, testified that the Department received a

report that Father and the child’s biological father had punched one of Mother’s other children.

Additionally, the Department believed that Mother had allowed one of her sons, who had an

open juvenile case related to alleged sexual abuse of one of his father’s other children, to live in

the same home as E.L. and M.M and her. Castro testified that Father had an extensive criminal

history including gun charges, drug charges, and domestic violence charges both in his current

and previous relationships. Although she tried to speak to both Father and Mother during her



                                                 3
investigation, she was able to speak with Mother only. Mother would engage in conversation

with her, but Father would ignore her and refuse to answer her questions. Castor’s investigation

discovered neglectful parenting by Mother and Father as well as domestic violence between

Mother and Father. There was also drug use in the home, and Father refused to take a drug test.

E.L. and M.M. had clothes and food, which Castro described as the “minimum qualifications”

for them. They were not, however, enrolled in any school or Head Start programs. Castro

identified her main concerns as the fact that Mother’s oldest son was in the home with Mother’s

daughter even though the son was on probation for a sex offense. Father was also out on bond

for having punched Mother’s other son, who was not living in the home. Castro testified that

Father had an extensive criminal history and was using and distributing drugs. Based on her

investigation, Castro developed a serious concern for the safety of E.L. and M.M. Castro

believed that Father’s previous criminal history indicated a propensity for committing violent

acts around children as well as endangering them by selling and using drugs in the home.

              Castro testified that experiencing trauma has profound effects on children,

including developmental delays, stunted growth, and emotional damage.          The Department

requested that the court order Father, Mother, E.L., and M.M. to submit to drug testing. Father

did not take a drug test and M.M. tested positive for amphetamine and methamphetamine.

The fact that M.M., who was two years old, tested positive for these drugs indicated to the

Department that someone was using or cooking drugs in the presence of the children. Based on

the positive drug test, the Department removed the children from Father and Mother’s care.

Before doing so, however, Castro spoke to Mother about the possibility that the children could

remain in her care if she moved away from Father and engaged in services recommended by the

Department. Castro stated that Mother did not want to do that. The children were then placed


                                               4
with their paternal grandfather and step-grandmother.        After that, Castro had no further

involvement with the case.


Department Caseworkers’ Testimony

               Kalyn Noyes was the Department conservatorship caseworker originally assigned

to the case when E.L. and M.M. were removed from Mother and Father’s care in June 2020 and

the Department became their temporary managing conservator. Noyes stated that they were

removed from Mother and Father’s care due to allegations of drug use and domestic violence

between the parents.2 Noyes contacted Mother and Father to explain the conservatorship case

process and the Department scheduled a family group conference. At the conference Noyes

discussed the proposed family service plan, which is the Department recommendation of services

that the Department believes could alleviate the concerns that brought the children into its care.

Noyes reviewed the service plan with Mother and Father and their respective attorneys, and it

was made an order of the court at a status hearing held in September 2020. Father was ordered

to participate in nurturing parenting and protective parenting courses, complete a Battering

Intervention and Prevention Program (BIPP), participate in individual therapy, and refrain from

engaging in criminal activity. He was also ordered to communicate monthly with Noyes and

attend visitation and court hearings. Mother was ordered to participate in similar services in

addition to undergoing a psychological evaluation.

               Noyes testified that Mother participated in individual therapy, completed a

psychological evaluation, and took the required parenting classes. Nevertheless, Noyes testified,

she observed no resulting behavioral changes, and Mother continued to remain in a relationship

       2
         Noyes testified that Father has had three prior cases brought by the Department based
on neglectful supervision and physical neglect of other of his children.


                                                5
with Father despite concerns about domestic violence between the two of them. Although

Mother initially had a negative drug test, after J.M. was born and removed from her care by the

Department in March 2021, she was inconsistent about submitting to court-ordered drug testing.

Noyes had regular communications with Mother, but those communications diminished over

time. Father was inconsistent and communication between Noyes and Father varied from good

communication to Father’s sending text messages complaining that Noyes was an awful person

and caseworker. Noyes described her communication with Father as unproductive. Noyes

related an incident when Father came to the Department and began yelling at her, accusing her

of lying to the court, and told her to correct her lies “or else.” At that point, Noyes began

including Father’s attorneys in their communications. Noyes continued to inform Father about

the services he was ordered to participate in and continued to send him referrals to service

providers. Noyes recounted the various ways she unsuccessfully attempted to assist Father

complete the court-ordered services until September 2021, when she was replaced by a different

Department caseworker.

              Noyes discussed the important role of drug testing in the case, stating that drug

testing can demonstrate a pattern of change in behavior the Department is trying to accomplish.

Drug testing can show sobriety for long periods of time, which in turn can alleviate the

Department’s concerns about the children’s safety if returned to their parents. Noyes described

Father’s sporadic compliance with requested drug testing and testified that his first drug test,

which he did not take until December 2020, was positive for methamphetamine. Father did not

submit to drug tests scheduled in January, February, or March 2021. Noyes described Mother’s

history of drug testing, including that, because she had colored her hair, the Department

requested that she submit nail samples. The sample submitted in January 2021 was not sufficient


                                               6
to provide accurate results. Noyes testified that the Department continues to have concerns

about Mother’s and Father’s drug use.

               In March 2021, J.M. was born and the Department sought and gained temporary

managing conservatorship over him in April 2021. Noyes testified that she had not noted any

significant progress by Mother or Father from the initial removal of E.L. and M.M. in June 2020

until March 2021. During that time, Noyes became concerned because she was informed by E.L.

and M.M.’s placement that Father and Mother were harassing and threatening her.

               Noyes testified that, although the children have had to move several times, the

plan is for them to return to a foster family they had previously lived with in Dallas once the

foster home is re-licensed, and that home would be a “good potential forever home” for them.

When the children were previously living in that home they were doing well. E.L., who was six

at the time of trial, was attending school and getting good grades. Noyes described him as sweet

and smart but also sensitive and very caring. M.M., who was four, was growing into her

personality and Noyes described her as “sassy.” J.M. had just turned one at the time of trial

and Noyes described him as a “little chubby bunny.” Since September 2021, the children had

been placed together. The children have no special medical needs but were receiving therapy

for emotional needs and to address any frustration or anxiety. The proposed placement would

continue to provide this professional emotional support.

               Noyes testified that the Department’s goal and policy is always for children to be

placed with family members. Noyes recounted that the Department had considered 19 different

relative placements provided by Father and Mother.         However, based on criminal history,

Department history, or lack of communication from the potential placements, the Department




                                                7
was unable to move forward with any of those placements. Noyes testified that she did not

believe that either Mother or Father could provide a safe and stable home for the children.

               Noyes was particularly concerned with information she received when J.M. was

born that, although Mother had told her she was living separately from Father, that was not true

and the two had never separated. Noyes opined that Mother’s continuing to be in a relationship

with men who expose her children to domestic violence constituted conduct that endangered

the children. Noyes stated that being raised in that environment can cause them trauma and

result in behavioral issues as the children grow up. Noyes also opined that she believed Father’s

continuing to engage in criminal conduct that could result in incarceration endangered his

children because he would not be able to care for his children if he were incarcerated. Noyes

stated that the biggest obstacle to family reunification in this case was the concerns about

ongoing drug use, as evidenced by positive or missing drug tests, concerns about ongoing

domestic violence, and Mother’s and Father’s lack of consistent communication with the

Department. In particular, Noyes was concerned about Mother’s failure to be forthcoming about

her desire to continue her relationship with Father, which prevented the Department from

recommending couples therapy or other services relevant to that ongoing relationship. Noyes

testified that the Department was asking that Mother’s and Father’s parental rights to E.L., M.M.,

and J.M. be terminated and that termination of those parental rights was in the children’s best

interest. As reasons supporting this opinion, Noyes testified that the children could then live in

a safe, secure, drug free, crime free home with people who could raise them to be happy and

secure. Although acknowledging that Mother loves the children and they love her, Noyes

testified that Father and Mother had not made the behavioral changes necessary to meet the

children’s emotional or physical needs. Noyes stated that, in her opinion, termination of Mother’s


                                                8
and Father’s parental rights was necessary to protect the children and allow them to move on

with their childhood free from exposure to domestic violence, drug use, and criminal conduct.

              Claralis Diaz, a conservatorship specialist with the Department, testified that she

was assigned to the case in September 2021. She continued to have the same concerns about

substance abuse, domestic violence, and Father’s ongoing criminal activity as had the previous

caseworker. Although Mother was very communicative with Diaz, Father was not. Diaz was

able to meet with Father in November 2021, at which time they went over the service plan.

Father appeared to her to be defensive about being asked to participate in the services. Diaz

testified that Father also failed to submit to drug tests in October and November 2021 and in

January 2022. During the time Diaz was the assigned caseworker, from September 2021 to

February 2022, Father did not complete any of his domestic violence courses or individual

counseling.   Diaz also worked with Mother, attempting unsuccessfully to reengage her in

individual therapy. Diaz testified that Mother’s September 2021 nail drug test came back

positive for methamphetamine, but her hair, urine, and alcohol tests that month were negative.

Diaz was concerned that Mother had bleached her hair, which is why the Department requested

nail drug tests. Mother did not submit to drug testing in December 2021 or January 2022. In

February 2022, the case was transferred back to Noyes.


CASA’s Testimony

              Elizabeth Medellin testified that she was the Court Appointed Special Advocate

supervisor for E.L., M.M., and J.M. Medellin met with Mother personally once, and then due to

COVID restrictions, several times over the phone and virtually. Medellin reviewed Mother’s

service plan to ensure that she understood its requirements. Mother told Medellin that she was



                                               9
living with a friend, but then Mother reported that she was going to get an apartment, which

concerned Medellin because she believed it was in the same complex that Father was living in.

Mother had led Medellin to believe that she and Father were no longer in a relationship, but

Medellin later learned that that was untrue. Nevertheless, Medellin and other CASA volunteers

continued to try to assist Mother to complete her services and find stable housing. Medellin

testified that the assistance CASA provided Mother was “above minimum standards” but was her

customary practice as a CASA supervisor.

               Medellin also sent Father information about similar resources to those provided to

Mother. This included resources for obtaining free health insurance and COVID testing. Father

expressed to Medellin that he wanted to visit the children and Medellin explained that as a

condition of visits, Father had to submit to a drug test and have a negative result. Medellin

explained that she wanted Father to know that “the ball was in his court” and that if he really

wanted to visit the children, he needed to submit to a drug test. She also advised Father that a

missed drug test would be presumed to be a positive test for all substances.

               Medellin testified that although Mother started off making progress, as time went

on “it started going the other way.” After a visit between Mother and J.M., who was a baby,

Medellin noted that even though they had spent very little time together, J.M. knew Mother was

his mom. Medellin stated that she encouraged Mother to keep working on her services and not

to give up and she tried to remind Mother of her worth and value. Medellin was also concerned

that Mother might have been under the influence of something during the visit with J.M. because

her pupils were hyper-constricted. Medellin testified that after that visit, Mother tested positive

for methamphetamine. Because of this positive drug test and Mother’s failure to submit to drug




                                                10
tests and failure to appear at a visit after J.M. had been driven four hours to the meeting location,

Medellin requested that the visits cease.

               Medellin testified that E.L. and M.M. had been doing really well in their first two

placements, but each of those had to end because in the first, the foster placement was allowing

the children to spend unsupervised time with Mother and Father, and in the second, when the

foster parent refused to permit Father to spend time with the children he harassed and threatened

her. E.L. and M.M. then moved to a foster placement in Dallas, where they did very well. They

began joking around with each other, were doing really well in school, and all their needs were

being met. The baby, J.M., was initially in a different placement because he was an infant.

He struggled at first with digestive issues but, according to Medellin, “has come a long way.”

Medellin reported that the children are now in a placement together and they are happy to be

together. Medellin stated that the children are bonded with their caregivers and that she would

be in favor of them being placed in the home in Dallas. Medellin testified that she did not

believe Mother and Father would be able to meet the children’s needs. Medellin stated that, in

her opinion based on the evidence she had heard at trial, termination of Mother’s and Father’s

parental rights to the children was in their best interest. Medellin cited the lack of change in the

parents’ behavior and the consistent patterns of behaviors that led to the removal of the children

from their parents’ care. Medellin testified that she did not believe Mother and Father’s home

was safe enough for the children to return to it. CASA looked at eleven relative and two fictive

kin placements and none of them were suitable placements for the children, primarily because

the Department’s home studies excluded them as possible placements.

               Medellin testified that one of her main concerns was that neither Mother nor

Father had ever been able to address the issues raised by the Department or express a willingness


                                                 11
to understand why the Department has concerns about returning their children to them. Medellin

also expressed concern that Father’s criminal conduct continued to be an issue. She also stated

that the drug use concerns have not been resolved, mainly because of a lack of drug testing.

Medellin testified that there had been ongoing domestic violence between Father and Mother

during the pendency of the case, including an incident in January 2021 and an earlier report of

domestic violence when Mother was pregnant with J.M.

               Medellin testified that CASA’s goal was to have the children be made eligible for

adoption because they have been “going through it long enough” and need some permanency and

normalcy in their lives. Medellin did not believe either Mother or Father were stable or could

provide a stable home for the children. She further testified that neither Mother nor Father had

shown a willingness or ability to provide the children with a safe and stable environment.


Licensed Professional Counselor’s Testimony

               Erin Mendoza, a licensed professional counselor at Daybreak Counseling,

testified that she provided counseling services to Father and Mother. In August 2020 she

provided protective parenting services to Father, who completed seven of the eight topics.

Mother completed the entire protective parenting services program and also participated in

individual counseling in October 2020 and a nurturing parenting group. Mendoza and Mother

discussed domestic violence issues and Mother expressed that in her relationships the other

person did not take responsibility for their behaviors and blamed her for everything. Mendoza

believed that Mother was making progress practicing values that were important for healthy

relationships but in January 2021, Mother stopped attending individual therapy sessions, so

Mendoza discharged her as a client. Mendoza stated her opinion that Mother recognizes the red



                                               12
flags of domestic violence but rationalized Father’s behavior by making excuses for it or

minimizing it.


Mother’s Testimony

                 Mother became pregnant with E.L. while she was in the process of ending a

relationship with the father of her four other children. E.L. was born in 2015. Mother continued

seeing Father, and their second child, M.M., was born in 2017, at which time Mother and Father

began living together. Mother denied that she ever used drugs and stated that she had never seen

Father use drugs, although she acknowledged that Father has been arrested for drug possession

both before and after the children were removed from her care. Mother also denied allowing

anyone into her house who used drugs. Mother stated that although she had bonded Father out of

jail several times, she was unaware of how many criminal charges are currently pending against

him or what he has been charged with. Mother testified that although Father has been charged

with “putting his hands” on one of her other four children, he had not actually done so. Mother

also denied that Father had ever threatened or assaulted any of her family members and stated

that she did not consider herself to be a victim of or a perpetrator of domestic violence. In April

2018, Mother called the police to report that Father had assaulted her. Mother testified that she

could not remember any of the details of that incident but agreed that she had told the responding

officer that Father had “slapped [her] three times and busted her nose.” Mother denied that there

had been any other incidents of domestic violence between her and Father. In April 2020,

Mother called the police to report that Father had stolen her car. At trial, Mother testified that

she and Father had gotten into a non-physical argument and she had called the police to report

the stolen vehicle but that it was not a “big deal.”



                                                  13
               In January 2021, while Mother was pregnant with J.M. and she and Father were

separating, Mother’s sister called the police to report that Father had stolen Mother’s car.

Mother denied telling the responding officer that she had bruises all over her body and that her

daughter had had to pull Father off her to keep him from continuing to assault her. She did admit

telling an officer that she was “calling things off” with Father.

               Mother testified that the Department became involved with her and Father’s

children because of concerns about domestic violence and drug use. Mother was adamant in her

testimony that she is not a victim of domestic violence.

               Mother testified that she would like to see the children placed with their paternal

grandmother. She also stated that she loves her children, has always supported them, and would

prefer to have them home with her. Mother stated that she had raised all her children “the right

way” and described the successes of two of her other older children.

               Mother stated that she understood when she was given a court-ordered service

plan that the consequence of not complying with the plan could be termination of her parental

rights. Mother completed a psychological evaluation, a nurturing parenting class, and a class

about domestic violence. She also completed an OSAR and participated in some therapy sessions

but was discharged from individual therapy after missing five sessions. The Department referred

Mother to a new therapist. Mother told the new therapist that Father was nice and respectful to

her, but that they were not together. Later, Mother admitted to the therapist that she had not

been truthful about her relationship with Father and that in fact they had been together. Mother

was discharged from the second therapist after she missed several sessions. The Department

then referred Mother to a third therapist for individual counseling and Mother was again




                                                 14
discharged due to her failure to attend sessions. Mother testified, however, that she had enjoyed

her therapy sessions and believed she had benefitted from them.

                 Mother testified that she has been working at Popeye’s for the previous five

months and also worked one day a week performing janitorial services at Harris Hill Raceway.

During the pendency of the case, she and Father lived at a residence together but had moved out

to rent a room from Mother’s cousin. Mother testified that, at the time of the trial, she and Father

had been living with her father and stepmother for three months.

                 Submitting to drug tests was part of Mother’s court-ordered service plan. Mother

testified that she had a negative drug test in March 2021 but had a positive test in April 2021.

Mother stated that she was not sure why she had tested positive for methamphetamine because

she was not using it and did not spend time with people who were using drugs. Mother did not

show up for her scheduled drug tests in May, June, and July. In September, Mother submitted a

nail drug test, which was positive. Mother testified that she believed the subsequent drug tests

were either negative or cancelled. Mother missed drug tests scheduled in February and March

2022. Mother testified that she had, however, gone to and passed “most” of her hair strand and

urine drug tests.

                 Mother acknowledged that the Department had, at the beginning of the case,

offered to permit the children to stay with her if she stopped living with Father. Mother declined

to have Father move out because “there’s nothing really wrong with him” and he is “not a bad

person.” Mother denied, however, choosing Father over having her children stay with her at

home. Mother testified that she “chose [Father] to help us fight for our kids together. That’s

what I chose.”




                                                15
Father’s Testimony

                Father testified that, in addition to E.L., M.M., and J.M., he has seven other

children. Father testified that he had been charged with domestic violence against the mother of

six of the other seven children. Father denied allegations that he had slapped her and testified

that he believed that the case had been dismissed. Father stated that in 2018 he was charged with

assaulting Mother, but that case was also dismissed the day of trial. Father denied possessing

any firearms.

                When asked about the Department’s investigation, which began in early 2020,

Father stated that he had submitted to a court-ordered drug test and tested positive for

methamphetamine. Father stated that M.M. had also tested positive but he had “no idea” why.

Father stated that he refused to comply with subsequent requests that he submit to drug tests

because he feared for his safety based on his negative opinion of the drug testing facility. Father

testified that he completed some of his court-ordered service plan, including taking a nurturing

parent class and completing an OSAR assessment. Father denied having a substance abuse

problem. Father did not participate in individual therapy or domestic violence counseling. Father

stated that the Department’s caseworker did not communicate with him and had informed the

court that she feared for her safety around him. Father attributed the caseworker’s lack of direct

communication with him on her desire that he “fail.”

                Father testified that he no longer uses alcohol after being arrested for driving

while intoxicated with a child in the car in 2015, taking an impact class, and fulfilling two

years of probation. Father stated that he enrolled himself in the impact class and took safety

courses and a driver’s education program. Father denied that he had any history of domestic

violence because, although he had been arrested several times, he was never convicted. Father


                                                16
acknowledged, however, that were several criminal cases pending against him, including a

charge for aggravated assault with a deadly weapon, reckless driving, driving with an invalid

license, injury to a child, and possession of a controlled substance with intent to deliver. When

Father was shown evidence at trial that he had in fact been convicted in February 2018 of

committing family violence against Mother, he stated that he must have been lied to about the

case having been dismissed.

                Father described his employment as going to Popeye’s and to the Raceway to

help Mother with her job responsibilities and that they act as a team. He described his housing

situation as “kind of impossible” because he and Mother are so focused on trying to get their

children returned to them. At the time of trial, Father and Mother were staying with Mother’s

father. Father testified that he wants the children to be returned to him or, alternatively, placed

with his relatives.


BIPP Counselor’s Testimony

                Teresa Bethany, a BIPP resolution counselor, also testified at trial. BIPP is a

processing group for men and women who have either been accused of domestic violence or

have a history of domestic or partner violence. Bethany testified that the program’s primary goal

is accountability. Bethany met Father in February 2022 at his intake appointment for the BIPP

program. Father expressed frustration with being ordered to participate in BIPP because he

believed he was being set up to fail. Bethany testified that Father never started the BIPP program.


Officer Basil Pierce’s Testimony

                Officer Basil Pierce, a City of San Marcos police officer, testified about his

interactions with Father and Mother. In April 2020, Officer Pierce responded to a call about a


                                                17
stolen vehicle. Mother had reported that she believed Father had stolen her car. After hearing

the description and possible location of the vehicle, Officer Pierce saw a car matching the

description and conducted a traffic stop of the vehicle. Because Father had a history of carrying

a firearm and had previously been arrested for aggravated assault with a deadly weapon, Officer

Pierce waited for other officers to assist with the traffic stop. During the stop, officers found a

handgun and narcotics in the vehicle along with plastic baggies and a scale—paraphernalia

Officer Pierce described as being associated with narcotic sales. Father denied knowing that the

gun or drugs were in the vehicle and claimed they belonged to his girlfriend. Officer Pierce

found that explanation suspicious because the handgun was in a backpack that contained other

“male specific items” such as men’s deodorant and cologne. Officer Pierce arrested Father and

took him to the jail where he was charged with possession of cocaine, methamphetamine, and

MDMA, and also with possessing a firearm after a prior conviction of a family violence offense.

               The next contact Officer Pierce had with Father was when, in January 2021,

Mother again called the police to report that her vehicle had been stolen. Because Mother had

declined to press charges when Father previously took her vehicle, Officer Pierce called her to

ask for more details and to verify whether she wanted him to pursue the investigation. Mother

reported that she and Father had gotten into an argument and that he had taken her vehicle.

Concluding that the issue was more of a civil issue between two domestic partners, Officer

Pierce advised Mother to contact the Guadalupe County Sheriff’s Office to assist with further

handling of the investigation. A short time later, Officer Pierce received a call from one of

Mother’s daughters and ended up speaking with Mother. Mother stated that she had bruises all

over her body that were inflicted three days earlier by Father. Mother agreed to come to the

police department for a further interview with Officer Pierce but ultimately never showed up.


                                                18
Officer Pierce referred the case to the City’s Criminal Investigations Division and had no further

involvement. After reviewing his report, Officer Pierce confirmed that Mother stated that she

was separating from Father because he had beaten her, and that the physical altercation only

ended when her daughter pulled him off her.


Officer Jack Williams’ Testimony

               Officer Jack Williams, a San Marcos Police Department Patrol Officer, testified at

trial about his interactions with Father and Mother. Officer Williams stated that in November

2019, when responding to a call to perform a welfare check, he spoke with Mother’s former

partner who said his son had been assaulted by Father. Mother’s former partner told Officer

Williams that Father had hit one of Mother’s and her former partner’s children in the face after

arguing about a lollipop Mother had bought the child, and that the child had a cut lip. Officer

Williams spoke to Mother about the incident, and she denied that Father had struck the child.

Having seen the cut on the child’s lip, Officer Williams determined that the case warranted

further investigation. Officer Williams testified that he believed a warrant had been issued for

Father but was unaware of the further status of the case.


Officer Franco Stewart’s Testimony

               Franco Stewart, a City of San Marcos police officer, testified about his

interactions with Father and Mother. In March 2021 he responded to a call from Mother and

Father’s neighbor who heard them arguing and believed some sort of violence was occurring.

When he arrived, he was told that there was an ongoing argument and a woman had called for

help from Mother and Father’s apartment. When he approached the apartment, he heard Father

and Mother yelling at each other. When he looked through the window, he saw Mother and


                                                19
waved at her. She waved back but then immediately closed the curtains so Officer Stewart could

no longer see her. He also noticed glass from a broken window on the ground outside the

apartment. Officer Stewart then knocked on the door and Father opened it and asked what the

officer wanted. Officer Stewart said that he needed to speak with Mother to make sure she was

okay. Father responded that everything was fine and asked Officer Stewart to leave. After

repeating that he needed to ensure that Mother was unharmed, Officer Stewart told Father that if

he was not allowed in, he would make a forced entry. Father responded that the officer needed a

warrant if he wanted to enter the apartment. Citing exigent circumstances, Officer Stewart made

a forced entry into the apartment. Once in the apartment, Officer Stewart observed narcotic

residue on the kitchen countertop and saw bruising on Mother’s right arm and left bicep. The

police obtained a search warrant for the apartment and discovered narcotics and a shotgun in one

of the bedrooms. When asked about the bruises, Mother declined to provide information but did

say that she had not answered the door because she was afraid to. Father was charged with

possession of controlled substances and interfering with public duties.


Officer Travis Davidson’s Testimony

               Travis Davidson, formerly an officer with the City of San Marcos Police

Department,3 testified about his interactions with Mother and Father in 2018. In April 2018, he

was called to an apartment building by Mother who reported that Father had assaulted her and

then left. When he met with Mother on the landing outside her apartment, Mother was crying

and had a bloody nose. Mother stated that Father had assaulted her, shoved her, held his hand


       3
           At the time of trial, Davidson was a detective with the City of San Marcos Criminal
Investigations Unit. Because his interactions with Mother and Father took place while he was a
patrol officer, we will refer to him as Officer Davidson.


                                                20
around her neck, and slapped her three times. Mother also told Officer Davidson that Father had

previously assaulted her approximately 10 times in the five months she and Father had been

together, but she did not report the incidents because she was afraid of Father. Officer Davidson

took photographs of Mother’s injuries and filed a police report. He was called back to the

apartment the next day because Father had kicked open the door and Mother and Father were

screaming at each other. Officer Davidson testified that Mother and Father were “trying to

work on their relationship” but Father was intoxicated and had kicked the door off the hinges.

Father was arrested for public intoxication. In November 2019, Officer Davidson was notified of

a shooting at an apartment building in San Marcos. Officer Davidson stated that the police

believed that Father had shot a man who was talking to one of his daughters. Father was arrested

that night and charged with aggravated assault with a deadly weapon.


Father’s Brother

              Father’s brother testified about his interactions with the Department when they

conducted a home study. Brother denied telling the Department that Father and Mother used

drugs. Brother testified that Father has never used drugs in his presence. Brother stated that

Father had installed cameras in his home because when he tried to get Mother to take her

medication she would “blow up on him” and he wanted video recordings in case “he ever got

blamed for anything.” Brother stated that Father believed that Mother was bipolar and that she

would refuse to take her medication. Father also showed Brother damage to the apartment that

he said was caused by Mother, including a broken television and holes in the walls.

              After the parties rested, the case was submitted to the jury. The trial court’s

charge submitted several grounds for termination of parental rights in the disjunctive as to each



                                               21
parent. The jury found that there was clear and convincing evidence (1) to terminate Mother’s

parental rights under sections 161.001(b)(1)(D), (E), and (O) of the Texas Family Code and that

termination of her parental rights was in the children’s best interests, and (2) to terminate

Father’s rights under sections 161.001(b)(1)(D), (E), and (O) of the Texas Family Code and

that termination of his parental rights was in the children’s best interest. The jury further found

that the Department should be appointed as the children’s managing conservator. The trial

court signed a decree of termination in conformity with the jury’s verdict. Neither Father nor

Mother filed a motion for directed verdict, objected to the submission of a jury question, moved

for judgment notwithstanding the verdict, or moved for a new trial. Mother’s and Father’s

appeals followed.


                                           ANALYSIS

Mother’s Appeal

               In appellate issues one through four, Mother challenges the legal and factual

sufficiency of the evidence supporting the finding that she knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endangered the children’s

physical or emotional well-being, engaged in conduct or knowingly placed children with persons

who engaged in conduct which endangered the children’s physical or emotional well-being,

and failed to comply with court-ordered services. See Tex. Fam. Code § 161.001(b)(1)(D), (E),

(O). In her fifth appellate issue, Mother challenges the legal and factual sufficiency of the

evidence supporting the finding that it was in the children’s best interest for Mother’s parental

rights to be terminated. See id. § 161.001(b)(2). In her sixth issue, Mother asserts that she




                                                22
received ineffective assistance of counsel by attorneys representing her at hearings before an

associate judge and during the jury trial.


Preservation of Error as to Legal and Factual Sufficiency

               In an appeal from a judgment rendered on a jury’s verdict, including a judgment

terminating parental rights, a party cannot complain of the legal and factual sufficiency of the

evidence for the first time on appeal. See Tex. R. Civ. P. 33.1(d). To preserve a challenge to the

legal sufficiency of the evidence, a party must either (1) move for a directed verdict, (2) object

to the submission of a jury question, (3) move for judgment notwithstanding the verdict, or

(4) move for a new trial. See In re J.M. S., 43 S.W.3d 60, 62 (Tex. App.—Houston [1st Dist.]

2001, no pet.); A.B. v. Texas Dep’t of Family & Protective Servs., No. 03-17-00658-CV,

2018 WL 1220894, at *2 (Tex. App.—Austin Mar. 9, 2018, no pet.) (mem. op.). To preserve a

challenge to the factual sufficiency of the evidence, a party must move for a new trial. See In re

M.S., 115 S.W.3d 534, 547 (Tex. 2003) (applying Texas Rule of Civil Procedure 324(b)(2)

requiring motion for new trial to preserve complaint of factual sufficiency to support jury finding

in parental termination cases); A.B. v. Texas Dep’t of Family & Protective Servs., 2018 WL

1220894, at *2. Here, the record reflects that neither Father nor Mother moved for a directed

verdict, objected to the submission of a jury question, moved for judgment notwithstanding the

verdict, or moved for new trial. Because Mother failed to take any action to preserve her

sufficiency challenges, the complaints have been waived.

               However, even if Mother’s sufficiency challenges had been preserved, we could

not conclude on this record that they have merit. “Proceedings to terminate the parent-child

relationship implicate rights of constitutional magnitude that qualify for heightened judicial



                                                23
protection.” In re A.C., 560 S.W.3d 624, 626 (Tex. 2018); see also In re J.W., 645 S.W.3d 726,

740 (Tex. 2022) (“A parent’s fundamental right to the care, custody, and control of his child

is of constitutional magnitude.”). The trial court may order termination of the parent-child

relationship if clear and convincing evidence supports that a parent engaged in one or more of

the enumerated grounds for termination and that termination is in the best interest of the child.

In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per curiam) (citing Tex. Fam. Code § 161.001(b));

see also A.C. v. Texas Dep’t of Family & Protective Servs., 577 S.W.3d 689, 697 (Tex. App.—

Austin 2019, pet. denied). The clear and convincing standard is “that measure or degree of proof

which will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” In re C.H., 89 S.W.3d 17, 23 (Tex. 2002) (quoting State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979)); see also Tex. Fam. Code § 101.007 (defining

“clear and convincing evidence”). “This heightened proof standard carries the weight and gravity

due process requires to protect the fundamental rights at stake.” In re A.C., 560 S.W.3d at 630;

see also In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002) (explaining that “[d]ue process requires

the application of the clear and convincing evidence standard of proof in parental termination

cases”).

               In appeals involving the termination of parental rights, legal sufficiency review of

the evidence requires a court to look at all the evidence in the light most favorable to the finding

and consider undisputed contrary evidence to determine whether a reasonable trier of fact

could have formed a firm belief or conviction that its finding was true. In re A.C., 560 S.W.3d

at 630-31. “Factual sufficiency, in comparison, requires weighing disputed evidence contrary to

the finding against all the evidence favoring the finding.” Id. at 631. “Evidence is factually

insufficient if, in light of the entire record, the disputed evidence a reasonable factfinder could


                                                 24
not have credited in favor of a finding is so significant that the factfinder could not have formed

a firm belief or conviction that the finding was true.” Id. In reviewing the sufficiency of the

evidence, we must “provide due deference to the decisions of the factfinder, who, having full

opportunity to observe witness testimony first-hand, is the sole arbiter when assessing the

credibility and demeanor of witnesses. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014); see also

In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (noting that witness credibility issues that depend

on appearance and demeanor “cannot be weighed by the appellate court; the witnesses are not

present”).

               Because Mother attacks the legal sufficiency of adverse findings on issues on

which she did not have the burden of proof, she must demonstrate that there is no evidence to

support the adverse finding. In reviewing a no-evidence challenge, we consider the evidence in

a light most favorable to the verdict; assume that the factfinder resolved disputed facts in favor

of its findings if a reasonable factfinder could have done so and disregard all contrary evidence

that a reasonable factfinder could have disbelieved or found to be incredible. In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). Because Mother also attacks the factual sufficiency of adverse

findings on issues on which she did not have the burden of proof, she must demonstrate that

there is insufficient evidence to support the adverse finding. A factual-sufficiency challenge will

be overruled if, considering all of the evidence in the record—both that which supports and that

which contradicts the finding—the factfinder reasonably could form a firm conviction or belief

that the parent committed one of the alleged grounds for termination and that the termination of

parental rights is in the best interest of the child. In re C.H., 89 S.W.3d at 28-29.




                                                 25
Predicate Grounds

               In issues one through four Mother challenges the legal and factual sufficiency of

the evidence to support the jury’s findings as to the predicate statutory grounds to support

termination of her parental rights. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (O). Because

termination of a parent’s rights can stand on one statutory ground plus a best interest finding, we

limit our review to Mother’s first issue that challenges the evidence to support the ground set

out in section 161.001(b)(1)(D) of the Family Code—that she knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endangered the children’s

physical or emotional well-being.

               “‘Endanger’ means ‘to expose to loss or injury; to jeopardize.’” In re M.C., 917

S.W.2d 268, 269 (Tex. 1996) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id. “Endangerment does not have

to be established as an independent proposition, but can be inferred from parental misconduct

alone,” and courts may look to conduct “before the child’s birth and both before and after the

child has been removed by the Department.” Pruitt v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-10-00089-CV, 2010 WL 5463861 at *4 (Tex. App.—Austin Dec. 23, no pet.) (mem. op.).

“Conduct that subjects a child to a life of uncertainty and instability endangers the child’s

physical and emotional well-being.” Id. “Moreover, a parent’s mental state may be considered

in determining whether a child is endangered if that mental state allows the parent to engage in

conduct that jeopardizes the physical or emotional well-being of the child.” In re M.E.-M.N.,

342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet. denied) (citation omitted).


                                                 26
               The relevant inquiry under subsection (D) is whether the child’s environment,

including the child’s living conditions and conduct by parents or others in the home, endangered

the child’s well-being. V.P. v. Texas Dep’t of Fam. Protective Servs., No. 03-19-00531-CV,

2020 WL 544797 (Tex. App.—Austin Feb. 4, 2020, no pet.) (mem. op.). “Inappropriate, abusive,

or unlawful conduct by persons who live in the child’s home . . . is part of the ‘conditions or

surroundings’ of the child’s home under subsection (D).” Id. at *4 (citing In re M.R.J.M., 280

S.W.3d 494 (Tex. App.—Fort Worth 2009, no pet.)).

               Mother argues that the evidence was legally insufficient to support termination

under subsection (D) because “the sole reason behind the children’s removal was the supposed

criminal conduct of [Father] and [Mother’s] refusal to separate herself from [Father].” Mother

further argues that the law enforcement officers never arrested Father for domestic violence and

the officers did not testify that they ever saw children “present when they arrived on scene in

response to allegations of verbal or physical altercations between the parties.”

               The acceptability of living conditions and parental conduct in the home are

subsumed in the endangerment analysis. See In re J.E.M.M., 532 S.W.3d 874, 880-81 (Tex.

App.—Houston [14th Dist.] 2017, no pet.). Likewise, “inappropriate, abusive, or unlawful

conduct by persons who live in the child’s home or with whom the child is compelled to

associate on a regular basis in the home is a part of the ‘conditions or surroundings’ of the

child’s home” under subsection (D). In re M.D.M., 579 S.W.3d 744, 764 (Tex. App.—Houston

[1st Dist.] 2019, no pet.). There was evidence admitted at trial supporting the endangerment

finding, including evidence of physical violence between Mother and Father.          There was

testimony that Father hit Mother in the face and bloodied her nose, as well as Mother’s own

reports to law enforcement that she had been bruised and beaten by Father. Moreover, there was


                                                27
testimony and exhibits admitted at trial that confirmed Father’s extensive criminal history,

including charges of aggravated assault, firearm possession, and drug possession and

distribution. There was also evidence that Mother used drugs, and the jury could infer that her

missed drug tests constituted positive test results. Several witnesses testified that Mother was

aware of Father’s criminal conduct and drug use, yet refused to live separately from him and,

in fact, attempted to conceal her continuing relationship with him despite the Department’s

admonition that she would not be reunited with her children if she continued her relationship

with Father. There was also ample evidence that Mother denied that Father engaged in domestic

violence, denied that he used drugs, and minimized his criminal behavior. Physical violence

in the home leads to an unstable and unpredictable environment for children. In re O.E.R.,

573 S.W.3d 896, 905 (Tex. App.—El Paso 2019, no pet.). A parent’s use of narcotics and

its effect on her ability to parent can qualify as an endangering course of conduct. In re J.O.A.,

283 S.W.3d 336, 345 (Tex. 2009).           Illustrating that danger, M.M. tested positive for

methamphetamine when she was two years old, which a Department investigator testified

indicated that someone was using or cooking drugs in the presence of the children.

               Viewing the evidence under the applicable standard of review for legal

sufficiency, we conclude that the evidence was legally sufficient to support the jury’s finding

under subsection (D). Viewing the evidence under the factual sufficiency standard, we conclude

that the evidence, including Mother’s own drug use, her refusal to live separately from Father

despite evidence of extensive domestic violence, and her minimizing the severity of Father’s

violent and criminal conduct, is such that the factfinder could reasonably have formed a firm

belief or conviction that Mother knowingly placed or knowingly allowed the children to remain




                                               28
in conditions or surroundings which endangered the children’s physical or emotional well-being.

We overrule Mother’s first appellate issue.


Best Interest

                In her fifth issue, Mother challenges the legal and factual sufficiency of the

evidence supporting the finding that terminating her parental rights to E.L., M.M., and J.M. was

in the children’s best interest. When deciding the best interest of a child, factors the court

considers include the child’s wishes, the child’s emotional and physical needs now and in the

future, emotional or physical danger to the child now and in the future, the parenting abilities of

the parties seeking custody, programs available to help those parties, plans for the child by the

parties seeking custody, the stability of the proposed placement, the parent’s conduct which may

indicate that the existing parent-child relationship is not a proper one, and any excuses for the

parent’s conduct. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976); see also In re A.C.,

560 S.W.3d at 631; In re E.N.C., 384 S.W.3d 796, 807 (Tex. 2012). This list of factors is not

exhaustive, not all of them need to be proven to determine a child’s best interest, and analysis of

a single factor may be adequate in a particular factual situation. See In re C.H., 89 S.W.3d at 27;

Holley, 544 S.W.2d at 372.

                Without explaining why, Mother asserts on appeal that the evidence was legally

and factually insufficient to support a finding that termination of her parental rights was in her

children’s best interest. In this case, there was evidence that the children have been exposed to

domestic violence and Mother’s drug abuse. Mother had a positive drug test before and after

J.M. was born, and her failure to drug test on several occasions supports an inference of drug

use. See In re W.E.C., 110 S.W.3d 231, 239 (Tex. App.—Fort Worth 2003, no pet.) (recognizing



                                                29
that fact finder could reasonably infer that parent’s failure to complete scheduled screenings

was because she was using drugs).        Mother also lied about ending her relationship with

Father and continued to live with him despite evidence of a number of incidences of domestic

violence between them. Although she later denied that she was the victim of domestic violence

committed by Father, three police officers testified regarding their experience responding to

domestic disputes between Father and Mother, and Mother reported to police that Father

had beaten her and given her a bloody nose. Mother also told a police officer who responded to

a domestic disturbance call that she was afraid of Father and refused to open the door to admit

the officer into her home. Rather than acknowledge the fact that exposing the children to

domestic violence would subject them to emotional and potentially physical harm, Mother

minimized the issue and expressed no intention to make any changes. There was also evidence

at trial that Mother had not demonstrated the ability to provide a stable home or comply with a

family service plan.   Specifically, Mother continued to live with Father and expressed no

intention of living separately from him. A parent’s drug use, inability to provide a stable home,

failure to comply with a family service plan, and continuing to subject children to domestic

violence support a finding that termination is in the best interest of the child. See In re S.B.,

207 S.W.3d 877, 887-88 (Tex. App.—Fort Worth 2006, no pet.). Although the children were

too young to express their wishes, there was evidence that they had done extremely well in their

foster placement in Dallas, which was where the Department intended to return them once

the placement’s license was renewed. The evidence that E.L., M.M., and J.M. each improved

after the Department placed them with a foster family supports the trial court’s finding that

termination was in the children’s best interest. See S.B., 207 S.W.3d at 887. Applying the

applicable standards of review, we conclude that the evidence was legally and factually sufficient


                                               30
to support a finding that it was in the children’s best interest to terminate Mother’s parental

rights. We overrule Mother’s fifth appellate issue.


Ineffective Assistance of Counsel

               In her sixth issue, Mother argues that her trial attorneys failed to provide effective

assistance of counsel. Claims of ineffective assistance of counsel in parental-rights termination

cases are evaluated under the two-prong Strickland test set forth by the United States Supreme

Court for criminal cases. In re M.S., 115 S.W.3d 534, 544–45 (Tex. 2003) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)). Under this test, parents must show both that (1) their

attorney’s performance was deficient and fell below an objective standard of reasonableness, and

(2) the deficient performance prejudiced their defense. Id. at 545; see Strickland, 466 U.S. at 687;

see also In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009) (following two-prong Strickland test).

               In analyzing whether counsel’s performance was deficient, we “tak[e] into

account all of the circumstances surrounding the case” and “primarily focus on whether counsel

performed in a reasonably effective manner.” In re M.S., 115 S.W.3d at 545 (internal quotations

omitted); see In re H.R.M., 209 S.W.3d 105, 111 (Tex. 2006). We “give great deference to

counsel’s performance, indulging a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance, including the possibility that counsel’s actions

are strategic.” In re M.S., 115 S.W.3d at 545 (internal quotations omitted); see In re H.R.M.,

209 S.W.3d at 111. “An assertion of ineffective assistance will be sustained only if the record

affirmatively supports such a claim.” In re A.A.H., Nos. 01-19-00612-CV & 01-19-00748-CV,

2020 WL 1056941 at *21 (Tex. App.—Houston [1st Dist.] Mar. 5, 2020, pet. denied) (mem. op.);

Lockwood v. Texas Dep’t of Fam. & Protective Servs., No. 03-12-00062-CV, 2012 WL 2383781



                                                31
at *5 (Tex. App.—Austin June 26, 2012, no pet.) (mem. op.). Thus, when the record is silent

regarding counsel’s reasons for his conduct, as it is here, “we defer to counsel’s decision if there

is at least the possibility that the conduct could have been legitimate trial strategy.” In re A.A.H.,

2020 WL 1056941, at *22. “Challenged conduct constitutes ineffective assistance only when

it is ‘so outrageous that no competent attorney would have engaged in it.’” In re H.R.M.,

209 S.W.3d at 111 (citation omitted).

               To satisfy the second prong of the Strickland test, the record must show that there

is a reasonable probability that, but for the deficient performance, the result of the proceeding

would have been different. In re M.S., 115 S.W.3d at 549–50; see Strickland, 466 U.S. at 694

(“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”);

Medellin v. Texas Dep’t of Fam. & Protective Servs., No. 03-11-00558-CV, 2012 WL 4466511

at *4 (Tex. App.—Austin Sept. 26, 2012, pet. denied) (mem. op.) (requiring parent to show that

there was “a reasonable probability that his parental rights would not have been terminated”

(citing Strickland, 466 U.S. at 694)).

               Mother first asserts that appointed counsel’s performance was deficient because

counsel failed to appear at a January 27, 2022 permanency hearing. Mother argues that counsel

should have appeared and requested that the case involving J.M. be dismissed because the

previous permanency hearing had taken place on September 3, 2021, more than 120 days earlier.

See Tex. Fam. Code § 263.305 (“A subsequent permanency hearing before entry of a final order

shall be held not later than the 120th day of the last permanency hearing in the suit.”). However,

even assuming that the remedy for the court’s failing to hold a permanency hearing not later than

the 120th day after the last permanency hearing would be dismissal of the case, the record

reflects that permanency hearings for J.M. before entry of a final order were held on August 24,


                                                 32
2021 and December 15, 2021, which was 113 days later. On January 27, 2022, the court ordered

J.M.’s case to mediation. The trial of J.M.’s case, which had been consolidated with E.L. and

M.M.’s case, began on March 28, 2022, 103 days after J.M.’s second permanency hearing.

               Mother next asserts that counsel’s performance was deficient because she failed

to request a de novo review of an Associate Judge’s order to retain J.M.’s case on the court’s

docket pursuant to Texas Family Code subsection 263.401(b). See Tex. Fam. Code § 263.401(b)

(providing court may retain case on court’s docket after time described in subsection 263.401(a)

only if it finds extraordinary circumstances exist that necessitate child remaining in temporary

managing conservatorship of Department and that continuing appointment of Department is in

child’s best interest). Mother argues that the Associate Judge did not make the required findings

and that counsel’s failure to seek de novo review of the order constituted deficient performance

because de novo review would have resulted in its being “overturned,” resulting in the

mandatory dismissal of J.M.’s case. The court’s order, however, does include the findings that

“extraordinary circumstances necessitate the children remaining in the temporary managing

conservatorship of the Department” and that the “continuing appointment of the Department as

temporary managing conservator is in the best interest of the children.” Although Mother argues

that the evidence does not support these findings, it is not evident that a court reviewing these

findings would have agreed and set the order aside. See In re D.S., 602 S.W.3d 504, 510 n.9

(Tex. 2020) (in absence of record we presume evidence was sufficient to support trial court’s

findings). Mother has not demonstrated that her attorney’s decision not to seek de novo review

of the Associate Judge’s order to retain J.M.’s case on the court’s docket constituted ineffective

assistance of counsel.




                                               33
               Mother makes a number of additional complaints that her counsel’s performance

at trial was deficient, including counsel’s decisions about what witnesses to present, the subject

of examination and cross-examination of witnesses, the failure to examine certain other witnesses,

failing to object to consolidation of J.M.’s case with E.L. and M.M.’s case, and failing to request

additional time to prepare for trial. As is usually the case, on direct appeal we are unable to

determine whether trial counsel’s actions were grounded in sound trial strategy because the

record is undeveloped and cannot adequately reflect the merits of an ineffective assistance of

counsel claim. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). Review of

counsel’s representation is highly deferential, and the reviewing court indulges a strong

presumption that counsel’s conduct fell within a wide range of reasonable representation.

See Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005). Mother has failed to rebut

the strong presumption that her counsel’s conduct fell within a wide range of reasonable

representation. We conclude that Mother has failed to meet her burden of establishing that her

counselrendered ineffective assistance of counsel either before or during trial. We overrule

Mother’s sixth appellate issue.


Father’s Appeal

               In one appellate issue, Father challenges the legal and factual sufficiency of

the evidence supporting that finding that termination of his parental rights to E.L., M.M., and

J.M. was in their best interest. Like Mother, Father also failed to preserve a legal or factual

sufficiency challenge to the jury’s best interest finding by failing to either (1) move for a directed

verdict, (2) object to the submission of a jury question, (3) move for judgment notwithstanding

the verdict, or (4) move for a new trial. See In re J.M. S., 43 S.W.3d at 62; A.B. v. Texas Dep’t of



                                                 34
Family & Protective Servs., 2019 WL 1220894, at *2; see also In re M.S., 115 S.W.3d at 547.

Even had he preserved error, we would conclude that the evidence was both legally and factually

sufficient to support the jury’s best interest finding. Father’s argument on appeal centers around

his assertion that there was no evidence related to certain of the Holley factors, specifically the

children’s desires. However, at the time of trial, the children were six, four, and one year old.

When children are too young to express their desires, the factfinder may consider evidence that

the children have bonded with a foster family, are well-cared for by them, and have spent

minimal time with a parent. See In re J.M., 156 S.W.3d 696, 706 (Tex. App.—Dallas 2005, no

pet.). Evidence presented at trial was that the children were doing well in foster care and were

“growing into their personalities.” There was also evidence that Father had spent minimal time

with the children in the past several years.

               Father also argues that the best interest of the children would be served by naming

the Department as their sole managing conservator and placing them with his relatives rather

than terminating his parental rights. There was evidence at trial, however, that numerous of the

proposed relative placements were unsatisfactory either because of information learned during

the home study or because of the failure to respond to home study related inquiries. There was

also evidence that the children’s best interest would be served by terminating Father’s parental

rights so the children could be adopted and achieve stability and permanency in their lives.

Applying the applicable standards of review, we conclude that the evidence was legally and

factually sufficient to support a finding that it was in the children’s best interest to terminate

Father’s parental rights. We overrule Father’s sole appellate issue.




                                                35
                                        CONCLUSION

              For the reasons set forth in this opinion, we affirm the trial court’s final decree of

termination and order for conservatorship.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: October 13, 2022




                                               36